Citation Nr: 1648258	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  16-43 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to July 1947.  He passed away during the pendency of the appeal, in September 2016.  He is survived by his widow, who is the appellant. 

Under 38 U.S.C.A. § 5121A (West Supp. 2015) persons who would be eligible for accrued benefits may be substituted for a service person who dies during the pendency of an appeal.  In November 2016, the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, substituted the Veteran's widow as the claimant in the Veteran's appeal for entitlement to a TDIU.  To that end, the Board of Veterans' Appeals (Board) herein refers to the Veteran's widow as the appellant in this matter.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2015 rating decision that denied a TDIU.

A March 2015 rating decision increased the evaluation of the Veteran's service-connected bilateral hearing loss from 40 to 70 percent disabling.  It also denied increased evaluations for a right hand injury and bilateral tinnitus.  A March 13, 2015, VA notice letter informed the Veteran of this decision.  The Veteran did not submit a notice of disagreement (NOD) with the decision before the appeal period expired.  Thus, those claims were not pending at the time of his death.  38 C.F.R. § 3.1010(g) (2016).  

The Veteran's September 2015 NOD with the August 2015 rating decision on appeal addressed only the issue of a TDIU.  Nevertheless, a September 2016 statement of the case (SOC) also addressed the claims for increased evaluations for bilateral hearing loss, right hand injury and bilateral tinnitus.  The Veteran's September 2016 VA Form 9 includes a check mark for the generic choice of appealing all of the issues listed on the SOC and any supplemental statement of the case.  However, the Veteran's contentions addressed only how his service-connected hearing loss had prevented him from performing his job.  It did not address the increased evaluation claims.  Moreover, a cover sheet for the VA Form 9 specifies that the sole issue being appealed was entitlement to a TDIU.  As a result, the Board finds that the sole issue before it is entitlement to a TDIU.  

The Board is aware that the Veteran's representative has not submitted an Informal Hearing Presentation (IHP).  However, in light of the favorable decision in this case, the Board finds that any error in issuing a decision without an IHP would be harmless and nonprejudicial.  


FINDING OF FACT

The Veteran was precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the Veteran's service-connected disabilities rendered him unemployable.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Based on a thorough review of the evidence, the Board finds that the evidence supports a TDIU.

The Veteran submitted his claim for a TDIU in July 2015.  At that time, he was service-connected for bilateral hearing loss, evaluated as 70 percent disabling from December 2014.  He was also service-connected for right hand injury, evaluated as 10 percent disabling from March 1987; bilateral tinnitus, evaluated as 10 percent disabling since November 2003; and asbestosis, evaluated as noncompensable.  The combined evaluation was 80 percent from December 2014.  

Thus, the Veteran satisfies the initial criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) during the entire appeal period.  The evidence also shows that the Veteran was unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  
`
On his July 2015 claim for a TDIU, the Veteran stated that he had done administrative work for the precursor to the Metropolitan Transportation Authority from 1947 to 1979.  Hearing loss was a major problem with communication at meetings, of which he used to have 3 or 4 a week.  He had to use a tape recorder and learned to read lips but it was very time consuming and put him at a disadvantage when trying to work with others.  As a result, he "jumped at the chance" for early retirement at age 53.  

On his September 2015 notice of disagreement, the Veteran stated that his service-connected disability of hearing loss interfered with his ability to perform the duties of his job as a senior supervisor for MTA because he could not hear what was being said at important meetings.  It was very embarrassing for him and very disturbing for his co-workers.  He was forced to leave even though it cost him a significant amount of money to retire at age 53.  He stated that non-service-connected disabilities had never interfered with his ability to work.  

The Board finds that the Veteran's assertions are credible evidence that his service-connected hearing loss rendered him unable to secure and follow a substantially gainful occupation.  

The sole evidence against the claim for a TDIU consists of the report of a February 2015 DBQ.  The examiner stated that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  

The Board, however, finds the February 2015 DBQ to be of little probative value against the claim.  The DBQ includes no evidence that the examiner asked the Veteran about the effects of his hearing loss.  The DBQ does not consider the Veteran's medical history, including his lay reports of his symptomatology; describe his hearing loss disability in sufficient detail; or fully describe the functional effects caused by his hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) and Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In light of the foregoing, the Board finds that a TDIU is warranted.  



ORDER

A TDIU is granted, subject to the rules and regulations governing the award of monetary benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


